NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

GUILLERMO C. TRUJILLO,                           No. 15-15952

                Plaintiff - Appellant,           D.C. No. 1:14-cv-01401-BAM

 v.
                                                 MEMORANDUM*
STU SHERMAN,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding**

                             Submitted January 20, 2016***

Before:         CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Guillermo C. Trujillo appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Trujillo consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Ramirez v. Galaza, 334 F.3d 850, 853 (9th Cir. 2003) (dismissal

under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Trujillo’s failure-to-protect claim

because Trujillo failed to allege facts sufficient to state a plausible claim. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief); see also Farmer v. Brennan, 511 U.S. 825, 837

(1994) (a prison official is deliberately indifferent only if he “knows of and

disregards an excessive risk to inmate . . . safety”); Starr v. Baca, 652 F.3d 1202,

1207-08 (9th Cir. 2011) (requirements for establishing supervisory liability).

      The district court properly dismissed Trujillo’s claim regarding the

processing and handling of his prison grievances because prisoners do not have a

“constitutional entitlement to a specific prison grievance procedure.” Ramirez, 334
F.3d at 860.

      All pending motions are denied.

      AFFIRMED.




                                            2                                      15-15952